Title: To Thomas Jefferson from Thomas Claxton, 24 October 1808
From: Claxton, Thomas
To: Jefferson, Thomas


                  
                     Honord Sir
                     
                     Washington 24th Oct 1808
                  
                  The treasurer not being certain that any money is in the hands of the Collector at Richmond, advised me to get a check on the Norfolk bank, which has communication with the Bank at Richmond—The check being made payable to the order of Mess Gibson & Jefferson, secures its safety Inclosed you will find the check, Sir, for 300$.
                  with sincere respect & esteem I have the honor to be Sir Your Hbl. Servant
                  
                     Thos Claxton
                     
                  
               